

116 HR 8838 IH: Legal Immigration for the U.S. Act
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8838IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, Foreign Affairs, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo overhaul the legal immigration system, and for other purposes.1.Short titleThis Act may be cited as the Legal Immigration for the U.S. Act.ILegal Immigration101.Worldwide levels of family-sponsored and employment-based immigrants(a)Family-Sponsored immigrantsSection 201(c) of the Immigration and Nationality Act (8 U.S.C. 1151(c)) is amended to read as follows:(c)Worldwide level of family-Sponsored immigrantsThe worldwide level of family-sponsored immigrants is capped at 195,000 for each fiscal year. .(b)Employment-Based immigrantsSection 201(d) of the Immigration and Nationality Act (8 U.S.C. 1151(d)) is amended to read as follows:(c)Worldwide level of employment-Based immigrantsThe worldwide level of employment-based immigrants is capped at 480,000 for each fiscal year. .102.Parents of citizensSection 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended in the first sentence by striking the period at the end and inserting and shall demonstrate that the parent has a financial or physical need to reside in the household of the citizen..103.Elimination of diversity immigrant program(a)Worldwide level of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—(1)in subsection (a)—(A)by inserting and at the end of paragraph (1);(B)by striking ; and at the end of paragraph (2) and inserting a period; and(C)by striking paragraph (3); and(2)by striking subsection (e).(b)Allocation of diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended—(1)by striking subsection (c);(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),;(3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b).(c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—(1)by striking subsection (a)(1)(I); and(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).104.Annual admission of refugees and asyleesSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended by adding at the end the following:(5)The number of refugees who may be admitted under this section, and the number of aliens granted asylum whose status may be adjusted under section 209, may not exceed a total of 50,000 in any fiscal year after fiscal year 2020..105.Elimination of adjustment of status exceptionSection 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)) is amended by striking (other than an immediate relative as defined in section 201(b) or a special immigrant described in section 101(a)(27)(H), (I), (J), or (K)).106.Merit-based allocation of employment-based immigrant visasSection 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) is amended by striking paragraph (1) and all that follows through the end and inserting the following:(1)In generalVisas made available under this subsection shall be awarded based on a 5-factor, 100-point assessment. Applicants who score 67 and higher may qualify. Those who score lower than 67 do not qualify, but can work on the requisite qualifications and try again.(2)Awarding of pointsPoints are awarded as follows:(A)English language skills (reading, writing, listening and speaking) (maximum 28 points)—completed through an approved test administered by the Department of State. A maximum of 7 points each is allocated for each skill area.(B)Education (maximum of 20 points).(C)Work experience (maximum of 20 points) for demonstrating substantive experience in a critical needs occupation in the economy of the United States, as determined by the Secretary of Labor under paragraph (3).(D)Arranged employment in the United States (maximum of 10 points) for demonstrating a job offer of at least 1 year from an employer in the United States in a critical needs occupation.(E)Adaptability (maximum of 10 points) for demonstrating, through use of the English language, past or present ties with the United States (such as a spouse, family, studies, work, arranged employment) that would enable an individual to assimilate well into life and work in the United States.(F)Age-based points are assessed for age on the date that the petition for classification under section 204 is received, as follows:(i)Zero points for aliens under 18 years of age and over 46 years of age.(ii)Twelve points for aliens 18 to 35 years of age.(iii)Eleven points for aliens 36 years of age.(iv)Ten points for aliens 37 years of age.(v)Nine points for aliens 38 years of age.(vi)Eight points for aliens 39 years of age.(vii)Seven points for aliens 40 years of age.(viii)Six points for aliens 41 years of age.(ix)Five points for aliens 42 years of age.(x)Four points for aliens 43 years of age.(xi)Three points for aliens 44 years of age.(xii)Two points for aliens 45 years of age.(xiii)One point for aliens 46 years of age.(3)Determination of critical needsThe Secretary of Labor shall determine critical needs occupations by examining job openings, hires, and total separations by industry during each month in which an alien’s qualifications may be assessed..107.Effective dateThe amendments made by this title shall take effect on October 1, 2020.IINaturalization Reform201.Good moral characterSection 101(f)(7) of the Immigration and Nationality Act (8 U.S.C. 1101(f)(7)) is amended to read as follows:(7)one who at any time is convicted of a crime for which the term of imprisonment is in excess of 180 days;.202.English and civics examsSection 312(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1423(a)(2)) is amended by striking United States. and inserting United States by means of successful completion of an examination administered only in English..203.Investigation of applicantsSection 335(a) of the Immigration and Nationality Act (8 U.S.C. 1446(a)) is amended by adding at the end the following: Each applicant for naturalization shall have a background check interview conducted in English..204.Married personsSection 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended by striking for at least three and inserting for at least five.IIIBirthright Citizenship Act301.Citizenship at birth for certain persons born in the United States(a)In generalSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is amended—(1)by inserting (a) In general.— before The following;(2)by redesignating subsections (a) through (h) as paragraphs (1) through (8), respectively; and(3)by adding at the end the following:(b)DefinitionAcknowledging the right of birthright citizenship established by section 1 of the 14th amendment to the Constitution, a person born in the United States shall be considered ‘subject to the jurisdiction’ of the United States for purposes of subsection (a)(1) if the person is born in the United States of parents, one of whom is—(1)a citizen or national of the United States;(2)an alien lawfully admitted for permanent residence in the United States whose residence is in the United States; or(3)an alien performing active service in the armed forces (as defined in section 101 of title 10, United States Code)..(b)ApplicabilityThe amendment made by subsection (a)(3) shall not be construed to affect the citizenship or nationality status of any person born before the date of the enactment of this Act.IVReligious Worker Visa Reciprocity Act401.Requiring reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following:(iii)Beginning on October 1, 2019, no petition may be approved for classification of an alien as a special immigrant under section 101(a)(27)(C) if the Secretary of Homeland Security has determined that the country of the alien’s nationality—(I)is identified as a Country of Particular Concern or a country where religious freedom is of significant interest in the 2013 International Religious Freedom Report; or(II)does not extend reciprocal immigration treatment to nationals of the United States who are seeking resident status in order to work in a religious vocation or occupation..VTerminate the EB–5 Program501.Termination of EB–5 program(a)Repeal of provisionsEffective on the date of the enactment of this Act, the following provisions are repealed:(1)Section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)).(2)Section 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)).(3)Section 216A of the Immigration and Nationality Act (8 U.S.C. 1186b).(4)Section 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note).(b)ApplicabilityBeginning on the date of the enactment of this Act, the Secretary of Homeland Security—(1)shall cease to accept petitions and applications under any authority repealed under subsection (a); and(2)shall dismiss all pending petitions and applications described in paragraph (1).VIThe E-Bonding for Immigration Integrity Act601.Requirement of bond(a)Bond requiredPrior to arriving at a port of entry of the United States, an alien seeking admission to the United States shall post a bond, in accordance with subsection (d), in an amount determined by the Secretary if such alien seeks admission to the United States as a nonimmigrant in a category—(1)described under subparagraph (B), (F), (H)(ii)(b), (H)(ii)(b), or (K) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)); or(2)identified by the Secretary, in accordance with section 502, to have a visa overstay rate that is more than 1.5 percent.(b)Amount of bondNot later than 1 year after the date of the enactment of this section, the Secretary shall, by rule, establish the amount of the bond required by subsection (a) for each visa category under subsection (a)(1) and each visa category identified by the Secretary under section 502, which amount shall—(1)be not less than $2,500 and not more than $10,000; and(2)be determined based on the Secretary’s assessment of the level of risk of visa overstays for that category.(c)Adjustment of amount of bondOn an annual basis, the Secretary shall review, and, as appropriate, adjust the amounts of the bonds described in subsection (b).(d)Payment of bondAn alien required to post the bond under subsection (a) shall post such bond—(1)in electronic form; and(2)with a bonding agent designated by the Secretary as qualified to hold such bond.(e)Release of bondThe Secretary shall authorize a bonding agent to release a bond—(1)to an alien required to post such bond—(A)after receiving a notification from the United States embassy or consulate in the alien’s country of origin that such alien departed the United States and returned to such country of origin; or(B)if such alien changed or adjusted their status to an immigration status not required to post a bond under this section.(2)to the E-bond Enforcement Fund under section 503 upon a determination by the Secretary that an alien—(A)overstayed their visa; or(B)did not return to their country of origin following the termination of their visa.(f)Change of statusAn alien who has been admitted to the United States and who is required to post a bond under subsection (a) may be required to post an additional bond if such alien changes their status to that of a nonimmigrant in a category required to pay a higher bond under this section.(g)Collection of records relating to bondsThe United States Embassy or United States consular office in the alien’s country of origin shall collect any records necessary to carry out this section.(h)Effective dateThis section shall take effect on the date that is 120 calendar days after the enactment of this Act.602.Visa Overstay Rate CategoriesThe Secretary shall identify—(1)the visa overstay rate for each category of nonimmigrant aliens described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year; and(2)each category of nonimmigrant aliens described under such section that had a visa overstay rate in the previous year that was more than 1.5 percent.603.E-Bond Enforcement Fund(a)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the E-bond Enforcement Fund (in this subsection referred to as the Fund).(b)DepositsThere shall be deposited as offsetting receipts into the Fund all amounts released under section 501(e)(2) of this title.(c)Use of amountsAmounts deposited into the Fund shall remain available until expended and shall be refunded out of the Fund by the Secretary of the Treasury, to the Secretary of Homeland Security to—(1)ensure compliance with this title; and(2)administer enforcement programs.604.ReportNot later than 120 days after the date of the enactment of this Act, and each year thereafter, the Secretary shall submit to the committees of appropriate jurisdiction a report that includes—(1)the visa overstay rate for each category of nonimmigrant alien described under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) in the previous year;(2)the categories that had a visa overstay rate in the previous year that was more than 1.5 percent, as determined by the Secretary in accordance with section 502;(3)the amounts of the bonds, as determined by the Secretary in accordance with section 501;(4)information relating to the Fund under section 503; and(5)any other information determined appropriate by the Secretary.605.DefinitionsIn this title:(1)Committees of appropriate jurisdictionThe term committees of appropriate jurisdiction means—(A)the Committee on the Judiciary of the House of Representatives;(B)the Committee on the Judiciary of the Senate;(C)the Committee on Homeland Security of the House of Representatives; and(D)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)SecretaryThe term Secretary means the Secretary of Homeland Security, unless otherwise provided.(3)Visa overstay rateThe term visa overstay rate means the ratio of, for each category of nonimmigrant aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101 (a)(15))—(A)the number of aliens admitted to the United States for each such category whose period of authorized stays ended during a fiscal year but who remained unlawfully in the United States beyond such period; to(B)the total number of aliens admitted to the United States for each such category during that fiscal year.VIIEnglish Language Unity Act701.FindingsThe Congress finds and declares the following:(1)The United States is comprised of individuals from diverse ethnic, cultural, and linguistic backgrounds, and continues to benefit from this rich diversity.(2)Throughout the history of the United States, the common thread binding individuals of differing backgrounds has been the English language.(3)Among the powers reserved to the States respectively is the power to establish the English language as the official language of the respective States, and otherwise to promote the English language within the respective States, subject to the prohibitions enumerated in the Constitution of the United States and in laws of the respective States.702.English as official language of the United States(a)In generalTitle 4, United States Code, is amended by adding at the end the following new chapter:6Official Language161.Official language of the United StatesThe official language of the United States is English.162.Preserving and enhancing the role of the official languageRepresentatives of the Federal Government shall have an affirmative obligation to preserve and enhance the role of English as the official language of the Federal Government. Such obligation shall include encouraging greater opportunities for individuals to learn the English language.163.Official functions of Government to be conducted in English(a)Official functionsThe official functions of the Government of the United States shall be conducted in English.(b)ScopeFor the purposes of this section, the term United States means the several States and the District of Columbia, and the term official refers to any function that (i) binds the Government, (ii) is required by law, or (iii) is otherwise subject to scrutiny by either the press or the public.(c)Practical effectThis section shall apply to all laws, public proceedings, regulations, publications, orders, actions, programs, and policies, but does not apply to—(1)teaching of languages;(2)requirements under the Individuals with Disabilities Education Act;(3)actions, documents, or policies necessary for national security, international relations, trade, tourism, or commerce;(4)actions or documents that protect the public health and safety;(5)actions or documents that facilitate the activities of the Bureau of the Census in compiling any census of population;(6)actions that protect the rights of victims of crimes or criminal defendants; or(7)using terms of art or phrases from languages other than English.164.Uniform English language rule for naturalization(a)Uniform language testing standardAll citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States made in pursuance of the Constitution.(b)CeremoniesAll naturalization ceremonies shall be conducted in English.165.Rules of constructionNothing in this chapter shall be construed—(1)to prohibit a Member of Congress or any officer or agent of the Federal Government, while performing official functions, from communicating unofficially through any medium with another person in a language other than English (as long as official functions are performed in English);(2)to limit the preservation or use of Native Alaskan or Native American languages (as defined in the Native American Languages Act);(3)to disparage any language or to discourage any person from learning or using a language; or(4)to be inconsistent with the Constitution of the United States.166.StandingA person injured by a violation of this chapter may in a civil action (including an action under chapter 151 of title 28) obtain appropriate relief..(b)Clerical amendmentThe table of chapters at the beginning of title 4, United States Code, is amended by inserting after the item relating to chapter 5 the following new item:Chapter 6. Official Language.703.General rules of construction for English language texts of the laws of the United States(a)In generalChapter 1 of title 1, United States Code, is amended by adding at the end the following new section:9.General rules of construction for laws of the United States(a)English language requirements and workplace policies, whether in the public or private sector, shall be presumptively consistent with the laws of the United States.(b)Any ambiguity in the English language text of the laws of the United States shall be resolved, in accordance with the last two articles of the Bill of Rights, not to deny or disparage rights retained by the people, and to reserve powers to the States respectively, or to the people..(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 1, is amended by inserting after the item relating to section 8 the following new item:9. General rules of construction for laws of the United States..704.Implementing regulationsThe Secretary of Homeland Security shall, within 180 days after the date of enactment of this Act, issue for public notice and comment a proposed rule for uniform testing English language ability of candidates for naturalization, based upon the principles that—(1)all citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States which are made in pursuance thereof; and(2)any exceptions to this standard should be limited to extraordinary circumstances, such as asylum.705.Effective dateThe amendments made by sections 702 and 703 shall take effect on the date that is 180 days after the date of the enactment of this Act.VIIIExpatriate Terrorist Act801.Loss of nationality due to support of terrorismSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended to read as follows:(a)In generalA person who is a national of the United States whether by birth or naturalization, shall lose his or her nationality by voluntarily performing any of the following acts with the intention of relinquishing United States nationality:(1)Obtaining naturalization in a foreign state upon his or her own application or upon an application filed by a duly authorized agent, after having attained 18 years of age.(2)Taking an oath or making an affirmation or other formal declaration of allegiance to a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219, after having attained 18 years of age.(3)Entering, or serving in, the armed forces of a foreign state or a foreign terrorist organization designated under section 219 if—(A)such armed forces are engaged in hostilities against the United States; or(B)such persons serve as a commissioned or noncommissioned officer.(4)Becoming a member of, or providing training or material assistance to, any foreign terrorist organization designated under section 219.(5)Accepting, serving in, or performing the duties of any office, post, or employment under the government of a foreign state, a political subdivision thereof, or a foreign terrorist organization designated under section 219 if—(A)the person knowingly has or acquires the nationality of such foreign state; or(B)an oath, affirmation, or declaration of allegiance to the foreign state, political subdivision, or designated foreign terrorist organization is required for such office, post, or employment.(6)Making a formal renunciation of United States nationality before a diplomatic or consular officer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State.(7)Making in the United States a formal written renunciation of nationality in such form as may be prescribed by, and before such officer as may be designated by, the Attorney General, whenever the United States shall be in a state of war and the Attorney General shall approve such renunciation as not contrary to the interests of national defense.(8)(A)Committing any act of treason against, or attempting by force to overthrow, or bearing arms against, the United States;(B)violating or conspiring to violate any of the provisions of section 2383 of title 18, United States Code;(C)willfully performing any act in violation of section 2385 of title 18, United States Code; or(D)violating section 2384 of such title by engaging in a conspiracy to overthrow, put down, or to destroy by force the Government of the United States, or to levy war against them,if and when such person is convicted thereof by a court martial or by a court of competent jurisdiction..802.Revocation or denial of passports and passport cards to individuals who are members of foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), which is commonly known as the Passport Act of 1926, is amended by adding at the end the following:4.Authority to deny or revoke passport and passport card(a)Ineligibility(1)IssuanceThe Secretary of State shall not issue a passport or passport card to any individual whom the Secretary has determined is a member, or is attempting to become a member, of an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(2)RevocationThe Secretary of State shall revoke a passport or passport card previously issued to any individual described in paragraph (1).(b)Right of reviewAny person who, in accordance with this section, is denied issuance of a passport or passport card by the Secretary of State, or whose passport or passport card is revoked or otherwise restricted by the Secretary of State, may request a due process hearing not later than 60 days after receiving such notice of the nonissuance, revocation, or restriction..IXNo Deduction of Wages Paid to Unauthorized Aliens901.Clarification that wages paid to unauthorized aliens may not be deducted from gross income(a)In generalSubsection (c) of section 162 of the Internal Revenue Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is amended by adding at the end the following new paragraph:(4)Wages paid to or on behalf of unauthorized aliens(A)In generalNo deduction shall be allowed under subsection (a) for any wage paid to or on behalf of an unauthorized alien, as defined under section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).(B)WagesFor the purposes of this paragraph, the term wages means all remuneration for employment, including the cash value of all remuneration (including benefits) paid in any medium other than cash.(C)Safe HarborIf a person or other entity is participating in the E–Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to the hiring (or recruitment or referral) of an employee, subparagraph (A) shall not apply with respect to wages paid to such employee.(D)Burden of proofIn the case of any examination of a return in connection with a deduction under this section by reason of this paragraph, the Secretary shall bear the burden of proving that wages were paid to or on behalf of an unauthorized alien.(E)Limitation on taxpayer auditThe Secretary may not commence an audit or other investigation of a taxpayer solely on the basis of a deduction taken under this section by reason of this paragraph..(b)Six-Year limitation on assessment and collectionSubsection (c) of section 6501 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by adding at the end the following new paragraph:(12)Deduction claimed for wages paid to unauthorized aliensIn the case of a return of tax on which a deduction is shown in violation of section 162(c)(4), any tax under chapter 1 may be assessed, or a proceeding in court for the collection of such tax may be begun without assessment, at any time within 6 years after the return was filed..(c)Use of documentation for enforcement purposesSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended—(1)in subparagraph (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act;(2)in subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code of 1986, after enforcement of this Act; and(3)in subparagraph (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code of 1986 or after or enforcement of.(d)Availability of information(1)In generalThe Commissioner of Social Security, the Secretary of the Department of Homeland Security, and the Secretary of the Treasury, shall jointly establish a program to share information among such agencies that may or could lead to the identification of unauthorized aliens (as defined under section 274A(h)(3) of the Immigration and Nationality Act), including any no-match letter, any information in the earnings suspense file, and any information in the investigation and enforcement of section 162(c)(4) of the Internal Revenue Code of 1986.(2)Disclosure by Secretary of the Treasury(A)In generalSubsection (i) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(9)Payment of wages to unauthorized aliensUpon request from the Commissioner of the Social Security Administration or the Secretary of the Department of Homeland Security, the Secretary shall disclose to officers and employees of such Administration or Department—(A)taxpayer identity information of employers who paid wages with respect to which a deduction was not allowed by reason of section 162(c)(4), and(B)taxpayer identity information of individuals to whom such wages were paid,for purposes of carrying out any enforcement activities of such Administration or Department with respect to such employers or individuals..(B)RecordkeepingParagraph (4) of section 6103(p) of such Code is amended—(i)by striking (5), or (7) in the matter preceding subparagraph (A) and inserting (5), (7), or (9); and(ii)by striking (5) or (7) in subparagraph (F)(ii) and inserting (5), (7), or (9).(e)Effective date(1)Except as provided in paragraph (2), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.(2)The amendments made by subsections (a) and (b) shall apply to taxable years beginning after December 31, 2020.902.Modification of E–Verify Program(a)Making permanentSubsection (b) of section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence.(b)Application to current employees(1)Voluntary electionThe first sentence of section 402(a) of such Act is amended to read as follows: Any person or other entity that conducts any hiring (or recruitment or referral) in a State or employs any individuals in a State may elect to participate in the E–Verify Program..(2)Benefit of rebuttable presumptionParagraph (1) of section 402(b) of such Act is amended by adding at the end the following: If a person or other entity is participating in the E–Verify Program and obtains confirmation of identity and employment eligibility in compliance with the terms and conditions of the program with respect to individuals employed by the person or entity, the person or entity has established a rebuttable presumption that the person or entity has not violated section 274A(a)(2) with respect to such individuals..(3)Scope of electionSubparagraph (A) of section 402(c)(2) of such Act is amended to read as follows:(A)In generalAny electing person or other entity may provide that the election under subsection (a) shall apply (during the period in which the election is in effect)—(i)to all its hiring (and all recruitment or referral);(ii)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity);(iii)to all its hiring (and all recruitment or referral) in one or more States or one or more places of hiring (or recruitment or referral, as the case may be); or(iv)to all its hiring (and all recruitment or referral and all individuals employed by the person or entity) in one or more States or one or more place of hiring (or recruitment or referral or employment, as the case may be)..(4)Procedures for participants in E–Verify ProgramSubsection (a) of section 403 of such Act is amended—(A)in the matter preceding paragraph (1), by inserting or continued employment in the United States after United States; and(B)in paragraph (3)—(i)in subparagraph (A), by striking all that follows (as specified by the Secretary of Homeland Security) and inserting after the date of the hiring, or recruitment or referral, in the case of inquiries made pursuant to a hiring, recruitment or referral (and not of previously hired individuals).; and(ii)in subparagraph (B), by striking such 3 working days and inserting the specified period.(c)Application to job applicantsSection 402(c)(2) of such Act is amended by adding at the end the following:(C)Job offer may be made conditional on final confirmation by E–VerifyA person or other entity that elects to participate in the E–Verify Program may offer a prospective employee an employment position conditioned on final verification of the identity and employment eligibility of the employee using the employment eligibility confirmation system established under section 404..